Upon a reconsideration of this case, on rehearing and reargument, I have reached the conclusion contrary to my original opinion, that the judgment of conviction should be reversed and the plaintiff in error granted a new trial, and that the original judgment of affirmance rendered by this Court, in which the writer concurred, should therefore be vacated and a reversal granted instead.
The question presented is a very close and difficult one, involving a careful analysis of voluminous evidence, and I do not think any practical benefit would accrue from my writing an opinion thereon. Suffice it to say, that upon a careful reconsideration of the case, I am not entirely satisfied that the evidence on the trial was sufficient to exclude every reasonable hypothesis except that of the guilt of the defendant. The evidence, being circumstantial, must of course not only be consistent with the guilt of the defendant, but it must be inconsistent with any reasonable theory of his innocence. Parish v. State, 98 Fla. 877, 124 So. 444, and cases cited. Applying this well settled principle to the facts and circumstances shown by the evidence in this case, I believe the judgment should be reversed and the cause remanded for a new trial.
                ON PETITION FOR SECOND REHEARING.                 Opinion filed October 9, 1931.
When counsel appear at the bar of the court to present an argument to the court sitting En Banc and, without objection, present their argument to a majority of the Court so sitting when another member, or members, of the Court are absent because of sickness or disqualification, it will be expected that the Court will dispose of the case as is contemplated by the provision of Section 4, Article V of the Constitution.
Petition denied. *Page 1433 
A writ of error to the Circuit Court for Highlands County; W. J. Barker, Judge.
Cary D. Landis, Attorney General for the petition for rehearing.